Citation Nr: 0531754	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  98-02 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a headache 
disorder.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1980 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
nervous condition, a heart condition and headaches.  A Notice 
of Disagreement was received in August 1994 (as interpreted 
by the Board in a remand dated in September 1999).  A 
Statement of the Case was issued in February 2000.  A timely 
appeal was received later in February 2000.  

The Board remanded the veteran's appeal to the Appeals 
Management Center (AMC) in April 2004 for further 
development.  The AMC issued a Supplemental Statement of the 
Case in November 2004, and returned the veteran's appeal to 
the Board for final consideration.


FINDINGS OF FACT

1.  The veteran is diagnosed to have schizophrenia, which is 
not proximately caused by or due to any service-connected 
disability; nor is there any evidence that the veteran's 
schizophrenia is related to any injury, disease or event 
noted to have incurred in service, or that it is shown to 
have manifested within one year after the veteran's discharge 
from active service.

2.  The veteran does not currently have a heart condition.

3.  The veteran's headaches are not proximately caused by or 
due to any service-connected disability or any neurological 
disorder, but is associated with anxiety from his psychiatric 
condition.



CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  
(2005).

2.  Service connection for a heart conditions is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  
(2005).

3.  Service connection for a headache condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in April 2003, subsequent to the initial AOJ decision.  
Additional notice was provided to the veteran in April 2004.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran's claims were filed in July 1992 and May 1993, 
before the enactment of the VCAA.  In September 1999, the 
Board remanded the veteran's claims to the RO.  In April 
2003, the RO notified the veteran by letter of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  In April 2004, the Board again remanded the 
veteran's claims.  The AMC sent notice to the veteran in 
April 2004.  The claims were readjudicated and a Supplemental 
Statement of the Case was issued in November 1994.  By means 
of the rating decision, statement of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims. 

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claims with appropriate evidence.  The veteran 
was given every opportunity to respond to VA notices.  
Indeed, the veteran submitted evidence to consider in 
connection with his claim.  He also advised the RO in March 
2004 that he had no additional evidence to provide.  Thus, 
the Board considers the VCAA notice requirements met, and any 
error as to the timing of the notice to be harmless.

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents provided to the veteran, when read as a whole, give 
notice to the veteran of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claims and possibly leading to such information and evidence.  
VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
attempted to obtain the veteran's service medical records, 
but could only obtain his entrance examination report.  The 
veteran reported that he was awarded disability benefits by 
the Social Security Administration, and the RO requested and 
obtained those records.  The veteran identified private 
treatment records related to his claims and provided 
released.  The RO requested those records but was unable to 
obtain them.  The Social Security Administration records, 
however, contain reports from these private physicians.  VA 
treatment records were obtained from June 1983 through March 
1993.  The veteran was notified in the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence in support of his claims.  He in fact notified the 
RO in March 2004 that he had no additional evidence to 
submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided with VA examinations.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  

II.  Analysis

The veteran initially claimed service connection for side 
effects due to an insect bite received during service, which 
he claims contaminated him.  Service connection has been 
established for the scar that resulted from the removal of 
insect larva in the left scapula area.  In April 1993, the RO 
requested that the veteran identify the disabilities for 
which he claimed service connection secondary to insect 
bites.  In May 1993, the veteran responded with the following 
conditions: 1) inflammation of the heart; 2) chest pain; 3) 
pain and inflammation of internal organs and affected parts, 
from the head to leg; 4) heavy headache; 5) continuous and 
strong dizziness; 6) insomnia and problems to fall asleep; 7) 
skin spots and weakness in the body; and 8) difficulty to 
concentrate and remember.  The RO combined these conditions 
into three categories:  1) a nervous condition, 2) a heart 
condition and 3) a headache condition.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 2002) "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.


Acquired Psychiatric Disorder

Initially, it must be determined whether the veteran has a 
current psychiatric disability for which he may be service 
connected.  The veteran underwent a VA psychiatric 
examination in September 1993.  The examiner reviewed the 
veteran's claims file and interviewed the veteran.  The 
veteran reported suffering an insect bite while stationed in 
Panama and, after returning to Puerto Rico, he developed 
local symptoms in the left area of the chest apparently where 
he was bitten.  Eventually he came to the hospital with a 
small organism that was analyzed by pathology and classified 
as "Dermatobia hominis larvae," which belongs to the human 
botfly.  He referred that, since then, he has been affected 
by a multiplicity of somatic symptomatology and also symptoms 
of an emotional nature.  Specifically he referred complaints 
of fatigability and a sensation of numbness and chills on his 
scalp that extends towards his face and lips, and that he 
usually gets tense and anxious when he feels this way.  He 
also referred other disturbances, such as insomnia, 
gastrointestinal problems, chest pain, etc.  The examiner 
noted that the veteran had been extensively examined and had 
undergone both upper and lower gastrointestinal series 
because of abdominal complaints with no specific pathology 
found.  The examiner also considered information in regard to 
the conditions associated with the specific larvae the 
veteran stated he was infested by.  The examiner noted that 
this information shows that nervousness is one of the 
symptoms that can be initially perceived by the patient, but 
this is only when the larvae are localized in areas of the 
body such as the alimentary canal and is only seen when the 
larvae are still circulating.  The examiner stated that at 
the present moment the veteran only had this single episode, 
the larvae was extracted, and therefore, according to the 
literature, his symptoms are not because of the larvae 
anymore.

On mental status examination, he was found to be somewhat 
tense and apprehensive.  His thought content was logical 
dealing with his multiple somatizations, but he seemed to be 
obsessed about his physical condition.  His judgment was 
fair, but his insight was very poor.  The remainder of the 
examination was within normal limits.  The veteran was 
diagnosed to have hypochondriasis and very strong dependent 
personality features.

VA treatment records from June 1983 through March 1993 are 
silent for any kind of psychiatric disorder.  Reports from 
the veteran's private treating psychiatrists (created for 
Social Security disability claim purposes) show that the 
first sign of a psychiatric illness was in March 1994, and 
the veteran's first treatment for psychiatric illness was in 
September 1994.  He was initially diagnosed to have a schizo-
affective type disorder, which was later changed to 
schizophrenia paranoid type.  

The veteran underwent a second VA examination in June 2004.  
The veteran reported that he started to feel different in 
1994, and he saw a psychiatrist for the first time.  He did 
not report any specific incident as a precipitating factor of 
his condition.  He reported feeling sad and depressed with 
irritability, loss of energy, insomnia, inability to 
concentrate, anxiety and tension.  He reported that he feels 
anxiety and tension when he is in a place with more people, 
and he is not able to stay in that place.  He did not report 
psychotic or cognitive symptoms but did report poor social 
relations with people.  He was diagnosed to have 
schizophrenia residual type.  

Given this evidence, the Board finds that the veteran has a 
current psychiatric disability diagnosed as schizophrenia.  
It must next determine if the evidence shows the proximate 
cause of his schizophrenia was an event in service, or a 
service connected disability.  In this regard, the VA 
examiner in September 1993 found that the veteran's 
complaints of nervousness were not consistent with the 
location where he was infested and that, since he had no 
active current infestation, his current somatic symptoms 
could not be related to his previous infestation from the 
insect bite.  The private treatment records show that the 
onset of the veteran's schizophrenia was in 1994, 
approximately 11 years after his separation from service and 
the occurrence of the infestation with the human botfly 
larvae.  Also the veteran reported to one of his private 
psychiatrists that he relates his psychiatric condition with 
pressures in his last employment.  At the June 2004 
examination, the veteran did not report that the onset of his 
psychiatric condition was the insect bite or the infestation 
of larvae and subsequent scar from its excision.  The 
examiner was unable to identify any evidence of a 
precipitating event of the veteran's first psychotic episode.  
There is, therefore, no evidence showing the veteran's 
current psychiatric disability is proximately due to service, 
or service connected disability.  

The veteran is also not entitled to presumptive service 
connection because the evidence does not show that he was 
diagnosed to have any psychiatric disability within one year 
after his discharge from active service.

Having found that the veteran is not entitled to service 
connection on any basis for his current psychiatric 
disability, his appeal is denied.

Heart Condition

The veteran claims that he has an inflamed heart and chest 
pains due to the insect bite and subsequent infestation.  VA 
treatment records from June 1983 to March 1993 do not show 
any diagnosis of a heart condition.  General medical 
examination in September 1993 showed the veteran had 
tachycardia of 120 beats per minute and blood pressure of 
140/90.  Diagnosis was tachycardia, cause undetermined.  

At VA heart examination in May 2004, the veteran only 
reported a history of neuropsychiatric condition.  He denied 
a history of toxic habits and reported no history of 
hypertension, diabetes mellitus, heart condition or 
hypercholesterolemia.  He did report that one and a half 
years prior to the examination he had severe chest pressure 
associated with palpitations, shortness of breath and near 
faintness sensation that lasted about 5 to 10 minutes during 
rest and was not associated with any activity.  At that time, 
he underwent extensive cardiovascular evaluation, including a 
stress test, chest x-ray, electrocardiogram and 
echocardiogram, all of which were normal.  He also reported 
that his blood pressure was found mildly elevated but no 
treatment was recommended at that time.  The veteran reported 
that he has been having these sporadic chest discomfort 
episodes, never associated with activity, that last about 10 
to 15 minutes.  He denied dyspnea on exertion, paroxysmal 
nocturnal dyspnea, orthopnea, leg swelling, or tachycardia.  

The examiner noted his review of the claims file and 
computerized VA treatment records.  Physical examination 
revealed veteran weighed 140 pounds and was 5 feet and 3 
inches tall.  His blood pressure was 120/80 mmHg and 125/82 
mmHg.  His heart rate was 84 beats per minute, and his 
respiratory rate was 14 breaths per minute.   His heart had 
regular rhythm, no ventricular filling gallop and no audible 
extra sounds.  His lungs were essentially clear to 
auscultation.  His extremities had no edema or cyanosis.  A 
chest x-ray, electrocardiogram and Holter monitor results 
were normal.  The result of the examination was that there is 
no evidence of any heart condition, including tachycardia.

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current heart condition.  Although the 
September 1993 examination noted tachycardia, the most recent 
VA examination in May 2004 reported no objective findings of 
a heart condition, including tachycardia.  There are no 
treatment records in the file showing a current heart 
condition.  The veteran himself reported that extensive 
cardiovascular workup that showed his heart was normal.  The 
only evidence of any kind of heart problems is the veteran's 
subjective complaints of sporadic episodes of chest 
discomfort lasting 10 to 15 minutes.  Without objective 
medical evidence, the veteran's complaints are insufficient 
to establish he has a current heart condition.  Service 
connection is therefore denied on any basis, and the 
veteran's appeal is denied.

Headache Condition

The veteran complained of heavy headaches and continuous 
strong dizziness as secondary to the insect bite.  The 
veteran was seen for a VA neurological examination in 
September 1993.  The veteran complained of headaches 
described as a sensation of oppression and cramps on the head 
that radiates down to his face, and then he gets anxious and 
short of breath.  He reported these episodes last five to six 
minutes and occur almost daily.  He also reported vertigo 
accompanying these episodes, usually after he gets very 
nervous.  Physical examination was basically benign, and no 
neurological pathology was found.

VA treatment records from June 1983 to May 1993 do not 
reflect any neurological findings for his headaches.  One 
treatment record from May 1992 shows complaints of a headache 
but no diagnosis.  Another treatment record from October 1992 
shows complaints of a headache along with other symptoms, but 
the veteran was diagnosed to have pharyngitis.  Private 
medical records do not show any complaints of headaches.

The veteran underwent another VA neurological examination in 
June 2004.  To the examiner, he described a tension type 
pressure sensation in the head, particularly when he is 
surrounded by people and in crowded areas, along with an 
anxiety sensation.  He also described it as a band pressing 
all over his head, appearing with stressful situations.  In 
stating the diagnosis, the examiner stated that the headache 
pattern description is that of tensional in type and/or 
delusional, precipitated by anxiety associated with the 
veteran's psychiatric condition.  

After considering this evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's headaches are proximately caused by or due to the 
service, or service connected disability.  The June 2004 VA 
examiner concluded that the veteran's headaches are tensional 
and/or delusional, and are precipitated by anxiety associated 
with the veteran's psychiatric condition, not the insect 
bite.  There were no objective findings of a neurological 
pathology at either VA examination or shown within the 
treatment records.  

In addition, there is no evidence that the veteran's 
headaches are directly related to his military service.  The 
only event in service alleged to have occurred is the insect 
bite.  There is no evidence of an etiological link between 
the veteran's headaches and that insect bite or the resulting 
larvae infestation.  Service connection is, therefore, 
denied.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a headache disorder is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


